Citation Nr: 0019642	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-35 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for refractive 
ametropia.

3.  Entitlement to a compensable evaluation for residuals of 
a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In the May 1996 rating 
action, the RO denied, as not well grounded, the veteran's 
claims of entitlement to service connection for residuals of 
a left eye injury (left eye disability) and for refractive 
ametropia (refractive error).  In the April 1998 rating 
decision, the RO denied the veteran's claim of entitlement to 
a compensable evaluation for his service-connected residuals 
of right hand injury (right hand disability).  The veteran 
perfected timely appeals of both of these determinations to 
the Board.

In his July 1996 Substantive Appeal, (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
Thereafter, in February 1997, the veteran stated that he 
wished to appear at a hearing conducted before a Member of 
the Board in Washington, DC; in that same response, the 
veteran also requested to testify at a hearing held before RO 
personnel.  In compliance with the former request, the 
veteran was scheduled to appear at an RO hearing in October 
1997; however, the hearing officer noted in the claims folder 
that although the veteran reported for the hearing, he 
elected not to proceed.  In addition, the hearing officer 
indicated that the veteran did not wish to have the hearing 
rescheduled.  As such, the Board concludes that the veteran 
has waived his request for an RO hearing.  See 38 C.F.R. 
§ 18.9 (1999).

In October 1997, the veteran reiterated his desire to appear 
at a hearing before a Member of the Board, this time at the 
local VA office rather than in Washington, DC.  In March 
1999, in an effort to clarify the confusion regarding the 
veteran's request for a Board hearing, the RO wrote to him 
and requested that he indicate whether he wished to appear at 
a Board hearing conducted in either Newark, New Jersey, or in 
Washington, DC, or rather, whether he no longer wished to 
testify at a Board hearing.  In a reply received in April 
1999, the veteran responded that he no longer wished to 
testify at a hearing conducted before a Member of the Board.  
In addition, in a March 2000 statement, the veteran's 
representative observed that the veteran had withdrawn his 
request for a Board hearing and indicated that the veteran 
wished to have his claims folder transferred to the Board.  
Under the circumstances, the Board determines that the 
veteran's request for a Board hearing has also been 
withdrawn.  See 38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
eye disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  Refractive ametropia is a refractive error, and is not 
recognized as a disability under the law governing VA 
compensation. 

3.  The veteran is right hand dominant.

4.  The veteran's service-connected right hand disability is 
objectively manifested by a full range of motion, "good" 
grip strength and no muscle atrophy as well as subjective 
complaints of chronic, occasional pain and stiffness in his 
fingers which, even considering pain and functional loss, is 
not comparable to favorable ankylosis of the affected 
fingers.  In addition, the medical evidence shows that the 
veteran does not have arthritis in any of the affected 
fingers.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
eye disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for refractive ametropia 
error is legally insufficient.  38 C.F.R. § 3.303(c), 4.9 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for a compensable evaluation for the 
residuals of a right hand injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
5003, 5223, 7803, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Background

The service medical records show that, at service entry, the 
veteran's visual acuity was reported as 20/20, bilaterally.  
In May 1978, the veteran was treated for a foreign body in 
his left eye that was incurred while welding.  An examiner 
removed the foreign body, recommended that the veteran use an 
eye patch and ointment to treat the condition, and 
thereafter, to return to the clinic for follow-up.  A 
subsequent entry, dated that same day, shows that reported 
having no left eye complaints.  In addition, in an entry 
dated the following day, another examiner stated that he had 
examined the veteran's left eye and noted that he had a 
"small ring."  There was no sign of any infection.  The 
service medical records are thereafter negative for any 
further complaint or treatment of left eye problems, and at 
separation both of his eyes were reported to be normal; his 
visual acuity was reported as 20/30, bilaterally.

The veteran filed his claim of entitlement to service 
connection for left eye disability in October 1995 and in 
March 1996 he was afforded a formal VA ophthalmologic 
examination.  During the examination, the veteran made no 
left eye complaints.  The examiner reported that his visual 
acuity was corrected to 20/20-, bilaterally, and that he had 
uncorrected refractive ametropia of hyperopia and 
astigmatism.  His lid and lacrimal systems were within normal 
limits and his extraocular movements were full and equal.  
The pupils were equally round and reactive to light.  The 
cornea, anterior chambers, and lenses were clear bilaterally.  
Examination of the vessels was consistent with his age and 
there was no evidence of any lesion.  The veteran was 
diagnosed with uncorrected refractive ametropia.

Also of record are VA outpatient treatment records from the 
East Orange, New Jersey, VA Medical Center dated from April 
to July 1997.  However, these entries are negative for any 
complaint, treatment or diagnosis of any eye problems.  
Finally, in statements, the veteran asserts that he has had 
chronic eye impairment since service.

Analysis

A.  Left eye disability

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The medical evidence does not establish that the veteran 
suffers from any current left eye disability.  In the absence 
of competent medical evidence of the claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As such, this claim is not 
plausible.  In addition, despite the veteran's assertions 
that he has had left eye problems and that the disability has 
been chronic since service, as a lay person, he is not 
competent to either render a diagnosis, or to provide a 
probative medical opinion as to the etiology of the diagnosed 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, even if the veteran's assertions as to 
experiencing left eye problems since service are accepted as 
credible for purposes of the well-grounded claim analysis, 
the claim is still not plausible in the absence of evidence 
of a current disability together with a nexus linking that 
disability to service.  See Epps.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
left eye disability, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection is well grounded.  Therefore, VA is under 
no duty to assist the veteran in the development of the facts 
pertinent to that claim, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994), including having the veteran undergo a medical 
examination.  See Yabut v. Brown, 6 Vet. App. 79 (1994).  
Furthermore, the Board is not aware of the existence of any 
evidence, which, if obtained, would well ground either of his 
claims for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

The Board views the discussion above as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for the claimed 
disability, and the reasons why the current claims is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

B.  Refractive error

As noted above, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Congenital or 
developmental defects, however, are not considered diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); 
see generally, Winn v. Brown, 8 Vet. App. 510, 514 (1996) 
(upholding Secretary's authority to exclude certain 
conditions from consideration as disabilities under 38 C.F.R. 
§ 4.9).  Service connection may, however, be granted for 
disability due to in-service aggravation of such a condition 
due to superimposed disease or injury.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

Ametropia is a discrepancy between the size and refractive  
powers of the eye.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 56 (26th 
ed. 1988).  In this case, the only currently diagnosed eye 
disorder is refractive ametropia.  The record includes no 
competent medical evidence or opinion than the veteran has 
any other eye disorder.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including ametropia.  Moreover, 
even if visual acuity decreased in service, this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§ 3.303(c), 4.9.  Therefore, service connection is denied as 
a matter of law.

II.  Increased Rating

Background

In a May 1996 rating decision, the RO established service 
connection for residuals of a right hand injury, and assigned 
the current noncompensable evaluation.  In July 1997, the 
veteran filed a claim for an increased rating for this 
disability.

The pertinent evidence of record includes reports of VA 
"Hand, Thumb and Finger" examinations that were conducted 
in April 1996, September 1997 and April 1999; VA outpatient 
treatment records, dated from April to July 1997; and 
statements of the veteran.

When examined in April 1996, the veteran reported a history 
of having injured his right hand during service.  The 
examination revealed that the veteran had a well-healed scar 
over the fourth right metacarpophalangeal (MCP) joint.  The 
veteran had a full range of motion in his fourth and fifth 
fingers, and there was no sign of degenerative joint disease.  
The diagnosis was normal examination of the right hand.

The VA outpatient treatment records show that he was seen for 
complaints of right hand pain and that he was prescribed pain 
medication.  No clinical findings are reported.

During the September 1997 examination, the veteran reiterated 
having a history of right hand disability since service and 
complained that it was currently productive of pain and 
stiffness.  In addition, he stated that he treated the pain 
with analgesics, which provided some relief.

At the outset of the report, the examiner indicated that he 
had reviewed the veteran's medical records.  Examination 
revealed a small scar about four inches in the dorsal aspect 
of the fourth finger.  The disability was not manifested by 
any deformity or tenderness.  The fourth finger proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
were normal, with no deformities.  The veteran's grip 
strength was good and the MCP of the fourth finger was 
normal.  His fifth finger was also normal, with no swelling 
or tenderness.  Range of motion of the DIP, PIP and MCP 
joints were each full and normal.  X-ray study of the right 
hand revealed no abnormalities.  The examiner diagnosed the 
veteran as having status post laceration of the right hand, 
especially the injury to the fourth and fifth fingers, 
manifested by occasional stiffness but negative for joint 
abnormality.

When examined in April 1999, the veteran reiterated having a 
history of right hand disability consistent with that noted 
above.  In addition, he complained that the disability was 
manifested by chronic, aching pain and stiffness of the 
fingers which was "very occasional."  The examination 
disclosed the presence of a scar approximately 1.5 
centimeters in length, transversely located on the dorsum of 
the metacarpal phalangeal (MP) joint of the ring finger.  The 
scar was non-adherent and nontender.  Range of motion of the 
wrist, the MP joint, the PIP joint and the DIP joint were 
each within normal limits.  Muscle strength was 5/5 and there 
was no muscle atrophy or sensory changes.  X-ray study of the 
right hand was negative and the examiner diagnosed the 
veteran as having status post laceration of the right ring 
finger.

Finally, in several statements, the veteran essentially 
contended that a compensable rating was warranted based on 
his complaints of pain and functional impairment.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for his 
right hand disability is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 
38 C.F.R. § 4.59 provides that painful motion due to 
arthritis is an important factor of disability and entitled 
to at least the minimum applicable evaluation for the joint.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In 
this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5003 provides 
that arthritis that is established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under this code.

In this case, the veteran's right hand disability is 
evaluated as noncompensably disabling pursuant to Diagnostic 
Code 7805, which provides that the disability is to be rated 
based upon the limitation of function of the part affected, 
i.e., his right hand.  Thus, if the veteran's right hand 
disability were evaluated pursuant to limitation of motion of 
the fourth and fifth fingers of his dominant hand under 
Diagnostic Code 5223, favorable ankylosis of the ring and 
little fingers warrants a 10 percent evaluation.  In 
addition, a note under the Diagnostic Code provides that 
ankylosis is considered to be favorable when ankylosis does 
not prevent flexion of the tips of the tips of the fingers to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.

Based on a careful review of the evidence, the Board 
concludes that entitlement to a compensable rating for the 
veteran's right hand disability is not warranted.  In 
reaching this conclusion, the Board observes that the April 
1996 examination report reflects that the veteran had full 
range of motion in his fourth and fifth fingers and indeed 
was diagnosed as having a normal right hand.  Further, the 
September 1997 examination report indicates that, despite his 
complaints of pain and stiffness, all joints were found to 
normal with no deformities.  In addition, the disability was 
not objectively manifested by either pain or tenderness, and 
his grip strength was described as good.  Finally, the April 
1999 examination report shows that he had full range of 
motion in each joint, as well as in his right wrist, and that 
muscle strength was normal.

Thus, although cognizant of the appellant's subjective 
complaints of pain and swelling resulting in residual 
functional impairment, the Board concludes that, even 
accepting those complaints, the veteran's right hand 
disability is not objectively shown to warrant a compensable 
evaluation based on limitation of motion, even when the 
DeLuca factors are taken into consideration.  See 38 C.F.R. 
§§ 4.40 and 4.45.  As noted above, the only limitation of 
motion of the ring and little fingers that is recognized as 
compensable by the Rating Schedule is ankylosis (i.e., 
complete fixation).  However, range of motion studies have 
consistently revealed a full range of motion of the affected 
fingers in the MCP, PIP, and DIP joints.  

Further, the evidence has reflects that a diagnosis of 
arthritis in the affected fingers has consistently been ruled 
out.  Thus a compensable rating for arthritis pursuant to 
Diagnostic Code 5003 is not warranted.  

There is likewise no basis for assignment of a compensable 
evaluation based on the veteran's right hand scars, which 
have been described as well healed and asymptomatic.  In this 
regard, the Board cites the finding in the April 1996 
examination that the scar was well healed.  Further, the 
September 1997 report shows that the scar was "small" and 
non-tender.  Further, the April 1999 examination report 
indicates that the scar was similarly nonadherent and 
nontender.  As the evidence does not demonstrate a residual 
scar subject to repeated ulceration, a tender and painful 
scar on objective demonstration, or a scar resulting in 
functional loss, there is no basis for assignment of a 
compensable evaluation under Diagnostic Codes 7803, 7804, or 
7805, respectively.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

In the absence of evidence of well-grounded claim, service 
connection for a left eye disability is denied.  Evidence of 
a legally meritorious claim not having been submitted, the 
claim of entitlement to service connection for refractive 
ametropia is denied.  Entitlement to a compensable evaluation 
for the residuals of a right hand injury is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

